          Case 1:13-cv-05589-ER Document 159 Filed 01/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      1/22/2021

 INDUSTRIAL QUICK SEARCH, INC., et
 al.,
                                                          13-CV-5589 (ER) (BCM)
                Plaintiffs,
         -against-                                        ORDER
 MILLER, ROSADO & ALGIOS, LLP, et al.,
                Defendants.

        BARBARA MOSES, United States Magistrate Judge.

        The Court is in receipt of confidential settlement communications, emailed directly to

chambers, from plaintiffs and defendants, requesting assistance with a discrete issue relating to

settlement. Judge Moses will conduct a settlement-related conference on February 1, 2021, at

10:00 a.m. At that time, counsel shall dial (888) 557-8511, enter the access code 7746387, and

then enter a security code which will be emailed to the parties closer to the date of the conference.

Clients need not attend the conference. In advance of the conference, and no later than January 27,

2021,    the   parties    shall   email    a   confidential    joint   letter   to   chambers      at

Moses_NYSDChambers@nysd.uscourts.gov, which shall contain the exact wording each side

proposes with respect to the terms over which they disagree.

        Dated: New York, New York
               January 22, 2021                       SO ORDERED.



                                                      ________________________________
                                                      BARBARA MOSES
                                                      United States Magistrate Judge
